330 S.W.3d 538 (2010)
Carlos E. JEAN-GILLES, Appellant,
v.
Jacques A. GILLES, Respondent.
No. ED 95055.
Missouri Court of Appeals, Eastern District, Division Two.
November 23, 2010.
Application for Transfer to Supreme Court Denied December 28, 2010.
Application for Transfer Denied March 1, 2011.
Carlos E. Jean-Gilles, St. Louis, MO, pro se.
David S. Fischer, St. Louis, Mo, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Carlos E. Jean-Gilles (hereinafter, "Appellant") appeals pro se from the trial court's judgment denying his motion for an interlocutory default judgment against Jacques Gilles (hereinafter, "Respondent") and the judgment granting Respondent's motion to dismiss Appellant's petition. Appellant raises three points on appeal. First, Appellant argues the trial court erred in denying his motion for an interlocutory default judgment because it applied Rule 74.05(b) rather than Section 511.110 RSMo (2000) to the motion. Second, Appellant claims Respondent failed to demonstrate *539 he had a meritorious defense or good cause shown to avoid the entry of an interlocutory default judgment. Third, Appellant asserts the trial court erred in granting Respondent's motion to dismiss in that he claims his petition stated a cause of action for quantum meruit.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The trial court's judgment is affirmed pursuant to Rule 84.16(b).